Citation Nr: 9931559	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic bowel 
disease.

ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied the veteran's claim of entitlement to service 
connection for a chronic bowel disease.



FINDING OF FACT

Competent medical evidence of a current disability and its 
relationship to the veteran's service has not been presented.


CONCLUSION OF LAW

The claim of service connection for a chronic bowel disease 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (1999).

II. Factual Background

The veteran's service medical records are completely negative 
for any complaints or treatment of worms.  The veteran's 
immunization record indicates that the veteran received a 
typhus vaccine and a tetanus shot in September 1952.  In May 
1953, the veteran was immunized against cholera and smallpox, 
and in September 1953, the veteran received a triple typhoid 
vaccine.  The veteran's change of station orders (dated in 
September 1953) indicate that he was ordered back to the 
United States at that time.  Upon separation examination 
(conducted in July 1954), no pertinent symptomatology was 
reported or observed, and a "worm cure" was not referenced 
by the veteran.

When the veteran filed his claim for service connection for a 
bowel condition, in September 1996, he stated that he had 
been aboard the General John Pope transport in October 1953, 
returning from Korea.  As a treatment for worms, the crew was 
given an acid pill and a laxative, with treatment lasting 14 
days.  The veteran believed that this treatment caused his 
loose bowels.  The veteran stated that he had had loose 
bowels ever since that treatment, for over 40 years.  
Subsequently, in November 1996, the veteran submitted VA Form 
21-4138 (Statement in Support of Claim), in which he 
indicated that he had never received any medical treatment 
for his bowel condition after leaving service.  Subsequent to 
the RO's denial of service connection, the veteran petitioned 
the Board for Correction of Naval Records, seeking a 
correction of his service medical records, to include the 
worm treatment he stated he received while aboard the General 
John Pope.  The veteran's naval records were never changed.

A VA examination was conducted in December 1996.  At that 
time, the veteran reported historically that he had been 
treated for worms while aboard ship, returning from Korea.  
The veteran stated that he and his shipmates had developed 
diarrhea and that this had persisted to the current day.  He 
had four bowel movements per day, usually upon rising in the 
morning and after meals.  The veteran indicated that he had 
not sought any treatment or evaluation of this condition.  
The veteran reported that his weight had been stable.  He had 
no stool incontinence to report, but he had an urgency.  The 
veteran had no nocturnal diarrhea and denied abdominal 
cramps.  The veteran reported that he had tried to alter his 
diet over the years, but no dietary manipulations altered his 
bowel pattern.  His stool had not been checked for ova and 
parasites since 1976, when he was treated in Oklahoma for 
what was apparently pinworms.  Physical examination found the 
veteran to have normal bowel sounds and a normal liver and 
spleen.  The veteran was nontender to palpation in all four 
quadrants, and there were no detectable masses.  On rectal 
examination, the veteran was found to have a soft stool in 
his rectum, which was hemoccult negative.  A contemporaneous 
parasitology test was negative.  The examiner commented that 
there was insufficient evidence at the present time to make a 
diagnosis of an acute or chronic disorder to date.  She 
reiterated that the laboratory evidence had been negative for 
ova and parasites.

The veteran subsequently submitted to the RO, in May 1997, a 
private medical bill (dated in November 1991), which 
documented various laboratory tests conducted and noted the 
diagnosis of diverticulitis.  No corresponding medical 
records accompanied the copy of the bill.


III.  Analysis

The Board acknowledges the veteran's contention that but for 
his incorrect service medical records, he would be entitled 
to service connection for a chronic bowel syndrome.  The 
Board also sympathizes with the veteran as to the frustration 
he has experienced in this claims process.  However, the 
Board must adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim must be denied, 
as it is not well grounded.  There is no competent medical 
evidence of a current disability (a chronic bowel disease), 
nor is there competent medical evidence of a relationship 
between the veteran's claimed disease and his service.

Here, the clinical evidence of record is silent as to the 
existence of a current disability and its relationship to the 
veteran's service and events therein.  As discussed above, a 
well grounded claim of entitlement to service connection 
requires evidence of a current disability as provided by a 
medical diagnosis; evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 
supra.  Absent even one of these requirements, the veteran 
will not have submitted a well grounded claim of entitlement 
to service connection.  

Here, the veteran's service medical records are silent as to 
any complaints or treatment of worms, including while the 
veteran was aboard the General John Pope in October 1953.  
Further, no relevant history was either reported by the 
veteran or noted by the examiner upon the veteran's 
separation examination.  Also, the December 1996 VA 
examination is negative for any diagnosis at all, as to the 
existence of an acute or chronic bowel disease, and the 
private medical bill merely reflects laboratory tests done 
and their attendant costs and references diverticulitis under 
diagnoses.  There are no accompanying medical records 
offering comment or opinion as to the etiology of the 
veteran's diverticulitis.

In effect, the veteran has proffered only his assertions that 
he currently has a chronic bowel disease and that it is 
related to service, particularly treatment for worms in 
October 1953.  In this regard, there is no indication in the 
record that the veteran possesses the medical expertise 
required to render such opinions.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or diagnosis, competent medical 
evidence that the claim is plausible is required.  See 
Grottveit v. Brown, supra.  Absent competent medical evidence 
of a current disability (a chronic bowel disease) and a 
nexus, or link, between it and events in service, the veteran 
has not submitted a well grounded claim of entitlement to 
service connection for a chronic bowel disease.

The Board stresses that its determination in this instance 
would be the same were it to assume, arguendo, that the 
veteran was treated for worms with an acid pill and laxatives 
while in service, in October 1953.  In other words, even if 
the veteran's service medical records were to reflect such 
treatment as claimed by the veteran, he still would not have 
submitted a well grounded claim of entitlement to service 
connection, as there is no competent clinical evidence as to 
the presence of a current disability and a causal 
relationship to the veteran's service.  To reiterate, the 
Board's determination turns on the lack of clinical evidence 
as to the existence of a current disability and its link to 
events in service.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the March 1997 
rating decision and in the May 1997 statement of the case, as 
he was provided with the requirements of a well grounded 
claim and informed that there was no basis in the evidence of 
record to support his claim.  Also, the veteran has not 
provided any indication of the existence of additional 
evidence that would make his claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this respect, the Board notes that 
the veteran repeatedly stated that he had never been treated 
for this disorder after separation from service.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

Entitlement to service connection for a chronic bowel disease 
is denied.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

